JOINT EXPLORATION AGREEMENT

 

This Agreement dated March 30, 2007, and having an effective date of March 30,
2007, is made by and between MorMeg, LLC, a Kansas limited liability company,
referred to herein as “MorMeg,” and EnerJex Resources, Inc., a Nevada
corporation, referred to herein as ”EnerJex.” MorMeg and EnerJex are jointly
referred to herein as “the parties”. It is the desire of the parties to enter
into this Joint Exploration Agreement (JEA) to define the terms of a joint
exploration effort in Woodson and Greenwood Counties, Kansas, and this (JEA)
shall govern the joint exploration project. To this end, the parties agree to
the following recitals:

 

A. RECITALS

 

1.

The Parties acknowledge, and affirm the “LETTER AGREEMENT” (agreement) by and
between them dated September 26th, 2006, and the “AMENDMENT NO.1 TO LETTER
AGREEMENT” (amendment) dated December 15th, 2006. All the terms and conditions
of the agreement and amendment are hereby incorporated into this JEA for all
purposes. In the event of a conflict between this JEA and the agreement and/or
its amendment, the JEA shall supersede and prevail for all purposes.

2.

MorMeg owns and operates producing oil and gas leases with remaining primary and
secondary oil reserves, described in Exhibit “A” (leases) attached hereto, which
are located in the Black Oaks leasehold block as shown on the plat map
comprising part of Exhibit A. Whenever reference is made herein to a lease or
leases referred to herein it shall mean those leases in the Black Oaks leasehold
block. MorMeg has performed certain evaluations to estimate the remaining oil
and gas potential of the leases. MorMeg desires to enter into a Joint
Exploration Agreement (JEA) for the purpose of offering working interest in, and
to, the leases in exchange for investment funds to further develop and produce
the remaining oil and gas reserves on the leases. The parties agree that the
MorMeg owned leases referred to herein are described in Exhibit “A” and are
valued at Two Million United States Dollars ($2,000,000.00 US) on the day this
JEA is signed by the parties.

3.

EnerJex has enlisted the services of certain experts to independently evaluate
and quantify the remaining oil and gas reserves within the leases. As a result
of their independent evaluation, EnerJex believes that substantial commercial
oil and gas reserves remain to be produced on the leases. This is the basis upon
which Enerjex desires to inter into this JEA, and subsequent agreements, to
define, and control a joint exploration arrangement with MorMeg to fully develop
the leases.

4.

The parties agree that EnerJex has duly notified MorMeg of its intention to
exercise its exclusive option to participate in a joint development project by
securing financing for the minimum required funding for joint exploration
participation in the MorMeg owned leases, as required in the agreement. The
activities and estimated cost of the participation are described in Exhibit “B”
attached hereto. The parties further intend that the working interest owners of
the leases, namely MorMeg and Midwest Energy, Inc. (“Midwest”), a wholly-owned
subsidiary of EnerJex and which will receive assignments of the leases as
hereinafter provided, shall enter into a mutually agreeable “Operating
Agreement” (O/A) to govern the day to day operational costs and procedures of
the project activities as described in Exhibit “B” attached hereto. The parties
also intend that such working interest owners shall enter into an “Accounting
Agreement” (COPAS) to establish the accounting procedures, joint interest
billing, and revenue distribution for the joint exploration project. The COPAS
is attached as Exhibit “C” to the O/A and shall be executed by execution of the
O/A. EnerJex shall cause Midwest to execute the O/A and comply with the terms of
this Agreement insofar as they pertain to its ownership and the development and
operation of the leases.

5.

The parties agree that MorMeg will contribute working interest in and to the
producing leases, as well as all its knowledge, proprietary and intellectual
property concerning the leases, in the effort to develop the remaining oil and
gas reserves through primary and secondary means.

 

1

 

--------------------------------------------------------------------------------



6.

EnerJex agrees to contribute the exploration and development funding necessary
to fully develop the remaining oil and gas reserves in exchange for assignments
of working interest in and to the leases described in Exhibit “A,” and working
interest revenue from the production of oil and gas from the leases described in
Exhibit “A” in the manner and amounts prescribed herein.

 

B. DESCRIPTION OF LEASES

 

The parties hereby describe, and identify in Exhibit “A,” the leases and the
legal description of the land covered by the leases referred to above which are
in the Black Oaks Leasehold Block shown on the plat map included in Exhibit “A.”
The leases may also be referred to as “Black Oaks.” Exhibit “A” also lists the
royalty and overriding royalty burdens on production from the leases and the net
revenue interests of the working interests of the leases owned by MorMeg.

 

C. ELECTION TO EXERCISE OPTION

 

EnerJex hereby exercises its exclusive option granted in the agreement effective
at the signing of this JEA, and states it has secured a loan to provide the
minimum funding of $4,000,000.00 US, as stated in the agreement to commence the
activities described in Exhibit “B”, and to participate in the development and
ownership of the leases. It is understood by the parties that financing may be
obtained in incremental amounts beyond the minimum required stated above, and
not as one amount representing the entire investment required to complete the
activities in Exhibit “B”. The parties agree that obtaining funds beyond the
initial minimum amount stated above, may depend on satisfactory increases in oil
production as a result of the previous expenditures to warrant further
investment financing

 

D. AGREEMENT

 

Prior to commencement of activities described in Exhibit B of this JEA, EnerJex
will pay to MorMeg a one time premium payment of Two Hundred Thousand United
States Dollars ($200,000.00 US) as inducement for item #3 below. In addition to
the cash payment stated above, MorMeg confirms receipt of 320,000 shares of
EnerJex Common stock, as consideration of the amendment.

 

1.

The parties will establish a separate operating account into which shall be paid
the minimum funding of $4,000,000.00 when received by EnerJex from its lender
and other revenue from production from the leases or generated by the
activities. The parties will select a commercially available oil and gas
accounting software program to provide a format for the project’s accounting and
reporting. The project’s financial accounting will be undertaken jointly under
the terms of the COPAS agreement attached as Exhibit “C” to the O/A signed by
the working interest owners as provided above. In the event of a conflict
between the COPAS or O/A and this JEA, this JEA shall supersede and control.

2.

MorMeg will perform the field operations as the exclusive operator for the
project’s activities under the O/A. MorMeg will perform the activities as
operator at its costs incurred in operations plus twenty percent (20%) of costs.
In the case of drilling, MorMeg will use eleven dollars ($11.00) per foot as the
cost figure to which twenty percent will be added. All other invoices will be
submitted for payment to the operating account at MorMeg’s costs including any
discounts or premiums available to MorMeg from purchases in connection with the
leases plus twenty percent (20%). The statements of MorMeg for reimbursement of
costs for which MorMeg is entitled to the 20% increase as provided herein and
under the COPAS attached to the O/A shall include the amounts of such 20%
increase, which shall be separately itemized. All disbursements or withdrawals
from the operating account shall require the joint execution or signatures of
both MorMeg and Midwest.

3.

The current oil production, which is owned by MorMeg, is estimated to be thirty
(30) barrels of oil per day. Contemporaneous with signing this JEA, EnerJex
shall receive from MorMeg assignments to Midwest in recordable form of 95% of
the working interest in and to the leases described in Exhibit A and like
interests in all personal property and equipment located thereon and used in the
development or operation of the leases and of the rights incident or appurtenant
to the leases. Said assignments shall be made subject to EnerJex depositing into
the operating account the minimum Four Million

 

2

 

--------------------------------------------------------------------------------



Dollar funding, as stated above in “C.” The five percent working interest
retained by MorMeg in the assignments shall be a carried interest as to all
costs and expenses of development and operation. MorMeg shall warrant that the
leases are valid and subsisting leases, that it has good and sufficient title to
the working interests assigned free and clear of any mortgages or other liens,
and that the working interests assigned entitle the owner thereof to 95% of the
net revenue interests of MorMeg shown on Exhibit “A” attached hereto. The
assignments shall be effective as to production and costs and expenses of
operation from the date of delivery of the assignment, but shall not include any
oil then in the tanks on the leases, which shall be gauged on that date.

4.

MorMeg will retain five percent (5.0%) carried working interest in and to the
leases. At pay-out of the project’s total expenses from revenue, MorMeg’s five
percent (5.0%) carried interest shall convert to, and become a thirty percent
(30.0%) working interest in and to the leases. The term “pay-out” as used herein
is defined as that point in time when total cumulative revenue from the project
equals all the project’s development expenditures including, but not limited to,
royalties, overriding royalties, gross production or severance taxes, drilling,
completion, and production operating expenses, and costs associated with
funding, including loan and interest costs incurred by EnerJex in the financing
of the funding provided by it. Funding costs include the pro rata share of
EnerJex common stock allocated as part of the Black Oaks financing, and valued
at $.50 per share. The cost of financing associated with the common stock shall
not exceed 5.5 million shares or $2,750,000.00 in USD value.

5.

After EnerJex has contributed the minimum investment stated above, EnerJex will,
within a reasonable length of time, secure and contribute additional funding so
as not to cause more than thirty (30) days delay of project activities due to
lack of funding to complete the project. In the event EnerJex is successful in
obtaining the minimum first amount of project funding, but is not able to obtain
additional funding, or all funding, to complete all the activities described in
Exhibit “B”, MorMeg may cancel and declare the JEA of no force and effect from
the point of cancellation forward. In the event of cancellation of the JEA by
MorMeg, the following procedure and formula will be used to distribute the
ownership and pay the debts of the project.

 

A.

The project revenues from whatever source will be used to repay all debt
associated with the project, including without limitation any loan or debt
incurred by EnerJex to obtain funding for the Black Oaks Project.

 

B.

When the project debt is paid, the working interest of the individual leases
within the Black Oaks block will be assigned to Midwest in the undivided
interest that the total EnerJex investment bears to the total of that investment
plus the pre-project commencement value stated in paragraph 2 of the Recitals,
with the remaining undivided interest (which shall not be a carried interest)
being assigned to MorMeg. The parties agree to reassign working interest if
necessary to redistribute the working interest according to the above formula.

6.

It is agreed that all the joint exploration activities and resources will be
dedicated to the Black Oaks project until the completion of all activities in
Exhibit “B.” EnerJex shall be granted an eighteen (18) month option to
participate in the “Nickel Town” prospect as described in the “Letter Agreement”
and its exhibits dated September 26th, 2006. Should EnerJex elect to participate
in the Nickel Town prospect, it will have the option of negotiating new
operating and other governing agreements with MorMeg. Said 18 month option
period shall commence on the date the minimum funding is deposited in the joint
operating account.

 

E. DATA SHARING

 

1.

The parties agree that, upon availability, each will supply the other with all
information relating to the activities herein described. Said information shall
include, but not be limited to, well logs, daily drilling reports, engineering
and reservoir studies, governmental and legal filings, production and sales
revenue accounting, and any other information pertinent to the activities herein
described, or to the parties interests herein.

 

3

 

--------------------------------------------------------------------------------



2.

In the event one of the parties wants to sell its interest in the leases, the
selling party shall give the other the right of refusal to buy its interest on
the same terms and conditions as offered by the bona fide third party offeror.
If the right to purchase preferentially is not exercised within thirty (30) days
after the date notice of the terms of the purchase offer is given, then the
selling party shall have the right to sell and assign such interest to such
offeror on the terms stated in the notice.

 

F. TAXES

 

1.

This JEA is not intended to create, and shall not be construed to create, a
relationship of partnership or an association for profit between or among the
parties hereto. If, for federal income tax purposes, this JEA, and the
operations hereunder are regarded as a partnership, each party hereby affected
elects to be excluded from the application of all of the provisions of
Subchapter "K", Chapter 1, Subtitle "A", of the Internal Revenue Code of 1954,
and any amendments thereto, as permitted and authorized by Section 761 of the
Code and regulations promulgated thereunder. Each party states and represents
that the income derived by such party from operations hereunder can be
adequately determined without the computation of partnership taxable income.

2.

To the extent permitted by law, all deductions and credits, including, but not
limited to, intangible drilling and development costs, depreciation, rental
expenses, and investments qualifying for the investment credit where applicable,
shall be allocated to the party who has been charged with the expenditure giving
rise to the deductions and credits; and to the extent permitted by law, such
parties shall be entitled to the deductions and credits in computing taxable
income or tax liabilities to the exclusion of any other party.

 

G. FUTURE DOCUMENTS

 

The parties acknowledge that additional documents between them and or a third
party may be required in the future to fully comply, or complete the activities
described in this JEA. The parties agree to sign said documents in an expedient
manner, so as not to create delays in fulfillment of terms or activities of this
JEA, or delays in transferring rights, or remedies of this JEA.

 

H. RELATIONSHIP OF PARTIES

 

Except as authorized and in furtherance of the specific objectives of this
agreement, neither party shall be deemed or construed to be a partner or agent
of the other party. Other than the payments specifically provided for herein,
neither party is authorized by virtue of this agreement, to bind the other party
to any debt or obligation to any third party, nor to incur any debt or
obligation that would be enforceable as a joint or mutual debt or obligation of
the other party.

 

I. OTHER PROVISIONS

 

1.

In the event of disagreement between the parties in the interpretation of the
terms of this JEA, the parties, by their signature below, agree to professional
binding Arbitration of the disagreement in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect. Said
arbitration to take place in Kansas City, Missouri, USA before a single
arbitrator. The prevailing party of the arbitration shall be entitled to
reimbursement of all their fees, and expenses associated and attributable to the
arbitration, including attorney fees.

2.

This JEA represents the entire agreement and understanding between the parties,
with respect to the transaction contemplated herein, and this agreement
supersedes all prior agreements, arrangements, and understandings related to the
subject matter hereof. No representations, warrantees, recitals, covenants, or
statements of intention have been made by, or on behalf of, any party hereto
which is not embodied in the JEA, or in connection with the transactions
contemplated hereby, and no party hereto shall be bound by, or liable for, any
alleged representation, warranty, recital, covenant, or statement of intention
not so set forth.

 

4

 

--------------------------------------------------------------------------------



J. INTENT

 

In signing, and executing this JEA, it is the intent of the parties hereto to
enter into this JEA for the intentions set forth in the recitals above and this
JEA should be construed broadly to accomplish this purpose and intent. Any
omission of any issue, or any language implying any limitation of the scope of
this JEA is inadvertent and should be construed so as to give full effect to the
parties stated intent.

 

K. CONFIDENTIALITY

 

The terms of this JEA are confidential and shall not be discussed, disclosed or
announced, except as required by law. Each party agrees not to disclose any
confidential information of the other party to any person, or to use such
confidential information except in furtherance of this JEA. The use of any
confidential information will be restricted to the personnel, employees, agents
or servants of the other party who must have access to such confidential
information to perform their services. Any documentation of materials
incorporating confidential information of a party shall be promptly returned to
that party upon the termination of this JEA.

 

L. WARRANTY OF CAPACITY

 

Each individual executing this JEA individually, or on behalf of other persons,
or entities, specifically acknowledges, represents, and warrants that he or she
is specifically authorized to enter into this JEA, individually, or on behalf of
the persons or entities, for whom he or she purports to have authority.

 

M. WRITTEN MODIFICATION REQUIRED

 

Any modification or waiver of any provision of this JEA, or any consent of any
departure from the terms of this JEA shall not be binding unless the same is in
writing and signed by all the parties hereto.

 

N. COUNTERPARTS

 

This JEA may be executed in any number of identical separate counterparts, each
of which for all purposes is deemed to be an original, but all of which shall
collectively constitute one JEA.

 

AUTHORIZED SIGNATURES

 

In witness whereof, the parties have signed this Joint Exploration Agreement,
effective as of the effective date first written above.

 

MorMeg, LLC

EnerJex Resources, Inc.

 

 

by:/s/                                                                  

by: /s/                                                                  

 

Title: ___________________________

Title: _________________________

 

 

5

 

 